Cite as 2014 Ark. 305

                SUPREME COURT OF ARKANSAS
                                      No.   CR-14-242

WILLIAM O. JAMES, JR.                            Opinion Delivered   June 26, 2014
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 60CR-13-224]

PULASKI COUNTY CIRCUIT                           HONORABLE WENDELL L.
COURT, FIFTH DIVISION                            GRIFFEN, JUDGE
                      APPELLEE
                                                 AFFIRMED IN PART; REVERSED
                                                 AND DISMISSED IN PART.


                        KAREN R. BAKER, Associate Justice


       This appeal stems from a June 2013, manslaughter trial against Joshua Hastings in

Pulaski County Circuit Court. William O. James, Jr., is an attorney who represented

Hastings at trial. During the trial, Wendell Griffen, the presiding judge in the case, found

James guilty of a total of ten contempt violations. James was originally fined $2,500 per

violation, but in a February 25, 2014 order, the circuit court reduced that amount to $500 per

violation.

       Hastings was a Little Rock police officer and was charged with the August 12, 2012

death of Bobby Moore III. While on duty on August 12, 2012, Hastings fired shots into a

car occupied by three passengers: Moore, Jeremiah Johnson, and Keontay Walker. Moore

died as a result of his injuries, and Hastings was charged with manslaughter. Johnson and

Walker were the prosecution’s key witnesses. Prior to trial, on June 11, 2013, Hastings filed
                                   Cite as 2014 Ark. 305

a motion asking to be allowed to cross-examine Johnson and Walker concerning their

juvenile and probationary statuses. The circuit court heard arguments on the motion and

denied Hastings’s motion. On June 13, 2013, Hastings filed a motion for reconsideration, and

on June 14, 2013, the State responded. On June 17, 2013, the circuit court heard arguments

on the motion and response, and on June 18, 2013, the circuit court reversed its prior ruling

and ruled that Hastings could cross-examine Johnson and Walker. The ruling from the bench

was as follows:


               The defense may cross-examine witnesses . . . Johnson and . . . Walker about
       the fact that they were on probation in juvenile court for the purpose of challenging
       their credibility on the grounds of bias or motive.

             The defense may not specify the offenses on which the probation was based,
       nor may the defense refer to any other offenses, juvenile offenses.

              The defense is only permitted to inquire of the juvenile witnesses Johnson and
       Walker for the purpose of establishing or challenging credibility on grounds of bias or
       motive but not for the purpose of showing state of mind as to those witnesses at the
       time of the occurrence or for the purpose of establishing their character.

       During opening statements, following an objection by the State, the circuit court

announced that James had violated its order and held him in contempt. The trial continued

and ended with a hung jury on Sunday, June 23, 2013. Immediately thereafter, the circuit

court declared a mistrial, dismissed the jury, and announced that nine other contempt

violations had occurred during the course of the trial.

       On June 24, 2013, James filed a motion to vacate contempt findings. On June 25,

2013, the circuit court denied James’s motion. From the circuit court’s contempt order and

the denial of James’s motion to vacate contempt findings, James appealed to this court. On

                                              2
                                    Cite as 2014 Ark. 305

February 10, 2014, we dismissed the appeal, concluding that the lack of a final contempt order

precluded an appeal. On February 25, 2014, the circuit court entered a final order,

“Memorandum Opinion and Entry of Contempt Order Against William O. James, Jr.” On

February 28, 2014, James filed an amended motion asking to vacate the contempt findings to

clarify the circuit court’s previous order because the circuit court had reduced the fines. On

March 7, 2014, the circuit court denied James’s amended motion. From those orders, James

appeals.

       James presents five issues on appeal: (1) the contempt citations violated his

constitutional and statutory rights of notice and opportunity to be heard; (2) nine of the ten

contempt citations are invalid because the circuit court failed to contemporaneously warn

James of the alleged violations and because they violate the contemporaneous-objection rule;

(3) the circuit court did not immediately act on the alleged violations but entered an order

on Sunday, which the circuit court was statutorily prohibited from doing; (4) James’s

statements were not violations of the circuit’s order; and (5) the circuit court’s order

restricting examination of prosecution witnesses was unconstitutional as a matter of law and

therefore the contempt citations must be reversed and dismissed.

       We have jurisdiction of this matter pursuant to Ark. Sup. Ct. R. 1-2(a)(1) and (2) as

the appeal presents an issue involving the interpretation of the constitution and the discipline

of attorneys.

       As a preliminary matter, we must first determine whether the contempt at issue is

criminal in nature or civil in nature. In Fitzhugh v. State, 296 Ark. 137, 752 S.W.2d 275


                                               3
                                      Cite as 2014 Ark. 305

(1988), we explained,

         The critical features which determine the nature of the proceeding are (1) the
         substance of the proceeding and (2) the character of the relief.

         The purpose of a criminal contempt proceeding is that it is brought to preserve the
         power and vindicate the dignity of the court and to punish for disobedience of its
         order. . . . The character of the relief, rather than the trial court’s characterization of
         the substantive proceeding, becomes the critical factor in determining the nature of the
         proceeding for due process purposes. The Supreme Court of the United States has
         clearly set out the distinction between the types of relief:
         ...

                The distinction between relief that is civil in nature and relief that is criminal
                in nature has been repeated and followed in many cases. An unconditional
                penalty is criminal in nature because it is “solely and exclusively punitive in
                character.” Penfield Co. v. SEC, 330 U.S. 585, 593(1947).

Fitzhugh, 296 Ark. at 138–40, 752 S.W.2d at 276–77 (quoting Hicks ex rel. Feiock v. Feiock,
485 U.S. 624,631-32 (1988)).

         Here, James’s fine is unconditional and is to be paid to the court. Therefore, the

punishment is punitive, and the contempt is criminal in nature.

         For his first point on appeal, James asserts that the contempt citations violated his

constitutional and statutory rights of notice and opportunity to be heard. The circuit court

responds that James failed to preserve the issue for review and that the argument is without

merit.

         The standard of review in a case of criminal contempt is well settled: an appellate court

views the record in the light most favorable to the trial judge’s decision and sustains that

decision if it is supported by substantial evidence. Conlee v. Conlee, 370 Ark. 89, 257 S.W.3d
543 (2007). Substantial evidence is evidence of a sufficient force and character to compel a

conclusion one way or another, forcing the mind to pass beyond suspicion or conjecture. Id.;

                                                  4
                                     Cite as 2014 Ark. 305

Witherspoon v. State, 322 Ark. 376, 909 S.W.2d 314 (1995). Where a person is held in

contempt for failure or refusal to abide by a judge’s order, the reviewing court will not look

behind the order to determine whether it is valid. Conlee, supra.

       Additionally, a review of the application and interpretation of a statute, such as the

statute defining contempt, is a question of law, which this court decides de novo. McLemore

v. Weiss, 2013 Ark. 161. We are not bound by the circuit court’s decision; however, in the

absence of a showing that the circuit court erred, its interpretation will be accepted as correct.

Id. The basic rule of statutory construction to which all other interpretive guides defer is to

give effect to the intent of the drafting body. Richard v. Union Pac. R.R. Co., 2012 Ark. 129,

388 S.W.3d 422.

       We turn now to the facts of this case and the applicable statute, Ark. Code Ann. §

16-10-108 (Repl. 2010), “Contempt,” states in pertinent part:

               (a) Every court of record shall have power to punish, as for criminal contempt,
               persons guilty of the following acts and no others:

                      ...

                      (3) Willful disobedience of any process or order lawfully issued or made
                      by it;

                      ...

                      (b)(1) Punishment for contempt is a Class C misdemeanor.

                      (c) Contempts committed in the immediate view and presence of the
                      court may be punished summarily. In other cases, the party charged shall
                      be notified of the accusation and shall have a reasonable time to make
                      his or her defense.

       In reviewing the statute and the record, we note that the circuit court announced its

                                                5
                                  Cite as 2014 Ark. 305

contempt findings at two different times, during James’s opening statement and at the close

of the trial.

        During opening statement, the following exchange occurred:

        DEFENSE COUNSEL:           And when he gets there, they’re gone and I think Mr.
                                   Johnson said they ran because they were afraid they were
                                   going to get shot and that may be part of their fear, but I
                                   think the evidence will show there was a whole lot of
                                   other fear and one of them is afraid they’re just going to
                                   get caught.

                                   They’re on probation. I’m not going to call these boys a
                                   bunch of names. I’m just going to say it as it is. They’re
                                   on probation, juvenile probation. They’re committing
                                   felonies.


        PROSECUTOR:                Your Honor, approach?

        THE COURT:                 You may.

     (The following conference was held at the bench outside the hearing of the jury.)

        PROSECUTOR:                Your Honor, he’s talking about them fleeing from the
                                   parking lot in conjunction with the night. It has nothing
                                   to do with their bias towards the police department –

        DEFENSE COUNSEL:           I will move on. I did go into that, Your Honor.

        THE COURT:                 He’s making an objection.

        PROSECUTOR:                - - that it had nothing to do with the bias of the police
                                   department with regard to how they were telling why
                                   they told their stories a certain way.

        THE COURT:                 The objection is sustained. Mr. Johnson’s objection is
                                   sustained.

                                   Mr. James, the Court has been very emphatic in its ruling
                                   yesterday evening and in its chambers conversation with

                                             6
                                     Cite as 2014 Ark. 305

                                      counsel yesterday morning that evidence of the juvenile’s
                                      probationary status is permissible for cross examination on
                                      bias and motive with regard to testimony but not with
                                      regard to their character or how they may have acted at
                                      the scene.

                                      Your argument is in direct violation of that. You will
                                      immediately move to another subject. I will take up the
                                      issue of sanctions after this trial, but I’m holding you in
                                      contempt. Go.

       PROSECUTOR:                    Thank you, your Honor.

       This rendition of the first contempt finding from the record is the complete record

verbatim. In reviewing this first contempt citation, it is clear to us that the circuit court found

that, in the immediate view and presence of the court, James willfully violated the circuit

court’s order, and the circuit court summarily held James in contempt but deferred the specific

punishment until after the trial. The record also demonstrates that prior to the finding of

contempt, he called into question the character of Johnson and Walker when he said:

       They’re on probation. I’m not going to call these boys a bunch of names. I’m just
       going to say it as it is. They’re on probation, juvenile probation. They’re committing
       felonies.

Thus, James violated the order in the immediate view and presence of the court. Therefore,

the circuit court had the authority to punish James summarily for contempt. Further, it

appears that James did not contest that this statement was a violation of the circuit court’s

ruling when he stated: “I will move on. I did go into that, Your Honor.” Because this was

a summary contempt proceeding, we hold that the circuit court did not deprive James of his

statutory and constitutional rights to notice and an opportunity to be heard, and we affirm the

circuit court on this point as to the first contempt citation.

                                                7
                                   Cite as 2014 Ark. 305

                Remaining Points on Appeal for Contempt Citation Number One

       We next turn to James’s remaining points on appeal regarding the first contempt

citation. For his third point on appeal regarding the first contempt citation,1 James contends

that the circuit court’s contempt order is invalid because it was entered on a Sunday, which

is in violation of Ark. Code Ann. § 16-10-114 (Repl. 2010), “Courts not to be open on

Sunday – Exceptions.” The circuit court responds that this argument is without merit

because Ark. Code Ann. § 16-10-114 authorizes the actions on a Sunday when they occur

in conjunction with jury deliberations.

       At issue is Ark. Code Ann. § 16-10-114, which provides:

       (a) No court shall be opened or transact business on Sunday unless it is for the purpose
       of receiving a verdict or discharging a jury.

       (b) Every adjournment of a court on Saturday shall always be to some other day than
       Sunday, except such adjournment as may be made after a cause has been committed
       to a jury.

       (c) This section shall not prevent the exercise of the jurisdiction of any magistrate
       when it may be necessary in criminal cases to preserve the peace or arrest the
       offenders; nor shall this section inhibit the exercise of the jurisdiction of any
       magistrate on Sunday in disposing of misdemeanor cases where the defendant desires
       to and does enter a plea of guilty or a plea of nolo contendere.

       Here, the record demonstrates that the jury in the underlying criminal action against

Hastings was deliberating over the weekend as the circuit court convened the jury for

deliberations on Sunday, June 23, 2013. The circuit court’s docket notes demonstrate that

on June 22, 2013, having been unable to reach a verdict, the jury returned at 12:00 noon on



       1
        James’s second point on appeal does not pertain to the first contempt citation.

                                              8
                                     Cite as 2014 Ark. 305

Sunday, June 23, 2013, to continue deliberations. On Sunday, June 23, 2013, at 5:29 p.m.,

the jury ceased deliberations as it ended in a hung jury. The circuit court brought the jury

in, received its decision, declared a mistrial, and then issued the contempt sanction. A review

of the record demonstrates that the contempt citation for the first violation was addressed in

connection with receiving the verdict and the jury’s deliberations. Accordingly, we do not

find merit in James’s “Sunday” argument.2

       For his fourth point on appeal regarding the first contempt citation, James asserts that

his conduct in the first contempt citation was not in violation of the circuit court’s order.

However, as previously discussed, the record demonstrates that James both violated and

acknowledged that he violated the circuit court’s order. Therefore, we find no merit in this

argument.

       For his fifth and final point on appeal regarding the first contempt citation, James asserts

that the underlying order restricting cross-examination of the prosecution’s witnesses was

unconstitutional as a matter of law. However, over 100 years ago, in Meeks v. State, 80 Ark.
579, 98 S.W. 378 (1906), we explained the even then long-standing principle that a circuit

court’s order must be obeyed while it remains in force. Now as in Meeks, the fact that an

order may be erroneous will not excuse disobedience on the part of those who are bound by

its terms. Id.

       Accordingly, we find no error and affirm the circuit court with respect to the first


       2
        We further note that James’s argument is without merit because the contempt
citations from June 23, 2013, were read orally from the bench. This order was later
memorialized in a written order on February 25, 2014, a Tuesday.

                                                9
                                    Cite as 2014 Ark. 305

contempt citation of James.

                                 Remaining Contempt Citations

       Next, with regard to the nine remaining contempt citations, each was rendered at the

close of the trial, after the circuit court had declared a mistrial. To be clear, the contempt

citations were not rendered when the alleged conduct occurred during the trial, but at the

close of trial. The following is the record verbatim in its entirety:

       THE COURT:             On June 11th, this Court had a pretrial hearing in which the
                              Court, among other things, addressed the motion from the
                              defense in limine to permit the disclosure and/or reference to the
                              juvenile records of state witnesses Jeremiah Johnson and Keontay
                              Walker.

                              The Court initially ruled that it would not allow the defense to
                              make any inquiries. The Court received a timely request from
                              the defense on June 13th to reconsider its ruling.

                              The Court entertained that request. The request was based upon
                              the decision of the United States Supreme Court in the case of
                              Davis versus Alaska, 415 U.S. 308, a 1974 case. Mr. Berry
                              argued persuasively. The Court began voir dire in this case, as
                              counsel will recall, on June 17th and at the end of the voir dire
                              on that day reaffirmed its ruling, denying the defense request.

                              On the morning of June 18, the Court called counsel into its
                              chambers and informed counsel that the Court had reconsidered
                              its ruling and based upon that reconsideration, the Court
                              reversed itself and granted the defense motion with regard to the
                              juvenile records of Jeremiah Johnson and Keontay Walker.

                              In doing so, the Court stated as follows: The defense may cross-
                              examine witnesses Jeremiah Johnson and Keontay Walker about
                              the fact that they were on probation in juvenile court for the
                              purpose of challenging their credibility on the grounds of bias or
                              motive.

                              The defense may not specify the offenses on which the probation

                                               10
      Cite as 2014 Ark. 305

was based, nor may the defense refer to any other offenses,
juvenile offenses.

The defense is only permitted to inquire of the juvenile witnesses
Johnson and Walker for the purpose of establishing or
challenging credibility on grounds of bias or motive but not for
the purpose of showing state of mind as to those witnesses at the
time of the occurrence or for the purpose of establishing their
character.

That was the ruling the Court made in response to the defense
motion in limine and on reconsideration of the Court’s ruling
denying that motion in limine.

I asked at that time, Mr. James, do you need to make a record
with regard to the Court’s ruling. Mr. James, you answered,
“No, Your Honor.” I later asked “does the defense understand
the court’s ruling?” Mr. James, you answered “We understand
it, Your Honor.”

I concluded with this statement: “I want to make sure on the
record that this is preserved so for the purpose of any review
subsequent that issue is preserved, also to make sure that
everyone understands that the Court will not allow any tolerance
of that.”

Mr. James, you answered, “Thank you, Your Honor.”

On June 19, the next morning, during the defense opening
statement, Mr. James you made this statement: “And when he
gets there, they’re going to - - and I think Mr. Johnson said they
ran because they were afraid they were going to get shot and that
may be part of that fear, but I think the evidence will show there
was a whole lot of other fear and one of them is they’re just
going to get caught. They’re on probation. I’m not going to
call these boys a bunch of names. I will say it as it is. They’re
on probation juvenile probation. They’re committing felonies.”

At that time, Mr. Johnson, you objected and you reminded the
Court that Mr. James’s remark was talking about fleeing from the
parking lot in conjunction with the night of the occurrence and
you said, quote, it has nothing to do with their bias at the police

                 11
       Cite as 2014 Ark. 305

department. It has nothing to do with the bias of the police
department with regard to how they were telling - - they told
their stories a certain way.

The Court sustained the objection and I made this remark to you
at that time, Mr. James, “Mr. James, the Court has been very
emphatic in its ruling yesterday evening and in its chambers
conversation with counsel yesterday morning that evidence of
the juveniles’s probationary status is permissible for cross
examination on bias and motive with regard to testimony but
not with regard to their character or how they may have acted
at the scene. Your argument is in direct violation of that. You
will immediately move to another subject. I will take up the
issue of sanctions after this trial, but I’m holding you in
contempt.”

Notwithstanding the fact that the Court held Mr. James in
contempt when Jeremiah Johnson was cross-examined, Mr.
James on the second page of the cross examination, you asked
this question: “You weren’t really worried about getting caught?

“Yes, sir.”

You violated the Court’s ruling. And for violating the Court’s
ruling with regard to the opening statement, the Court hereby
fines you $2,500.

For violating the Court’s ruling with regard to the question of
Jeremiah Johnson about getting caught, the Court fines you
$2,500.

On Page 6 of the cross examination, you asked “I mean, you
didn’t want to get arrested did you?

“No, sir.

“I mean did you know what you were doing was wrong?

“Yes, sir.

“Did you know if you got caught you might get in trouble?


                12
       Cite as 2014 Ark. 305

“Yes, sir.

“Did you know that if you might get caught, you might go to
jail?

“Yes, sir.”

For violating the Court’s ruling in that regard the Court fines
you $2,500.

Later in the same cross examination, “were you concerned about
fact that you had been caught committing felonies?

“No, sir, not at all.”

Another direct violation of the court’s ruling.

The Court fines you $2,500.

Later in the cross examination, “would you agree with me that
no matter what, you don’t want to get caught?

“Yes, sir.”

The Court fines you $2,500.

Next page, “did you have any reason to believe they didn’t want
to get caught?”

$2,500.

“Are you concerned then about the possibility of someone seeing
you - -

“No, sir.

“- - getting caught?

“No, sir.”

The Court fines you $2,500.


                 13
       Cite as 2014 Ark. 305

Page 18, “at what point do you decide you’re no longer
concerned about getting caught?

“After we’re leaving.”

The Court fines you $2,500.

“At this point, do you still feel like you’ve gotten away with it,
don’t have anything to worry about?

“Yes, sir.

“Why did you all split up?

“Because if you run with somebody else, you’re going to get
caught.”

You asked the question “again, when this is all said and done,
the last thing you want to have happen is get caught, right?”

2,500, Mr. James.

And then your closing argument, you said “these young men
were not kids out after a high school game toilet-papering
someone’s house. They were out roaming around while the rest
of the people in Little Rock slept, stealing, committing adult
felonies, committing adult crime. It’s important to put all of this
in context. The last thing they wanted was to get caught.”

Fine you $2,500.

And let me be very, very clear. I was intentional when we had
our conference on the 18th when I said the defense is only
permitted to inquire of the juvenile witnesses Johnson and
Walker for the purpose of challenging or establishing credibility
on grounds of bias or motive but not for the purpose of showing
state of mind as to those witnesses at the time of the occurrence
or for the purpose of establishing their character.

The reason I made that language was that was the very grounds
for the defense motion for reconsideration was based.


                 14
                                    Cite as 2014 Ark. 305

                             The court was asked to reconsider its ruling in limine based upon
                             the Davis versus Alaska holding, which explicitly addresses the
                             issue of bias and motive, and the court granted the relief the
                             defense sought and in the face of getting the relief that the
                             defense sought, the defense still disobeyed the Court’s limitation.

                             Mr. James, I will tell you that I do not like doing this because,
                             quite frankly, I expect better of lawyers in this court. I expect
                             lawyers to obey the Court’s rules. I expect lawyers who tell me
                             they understand my rulings to follow them. I expect lawyers
                             who get the relief they ask for to live within the relief they get.

                             And when the lawyers don’t do that and then are held in
                             contempt and then persist in doing the very thing that they’re
                             held in contempt by, I realize it’s not an accident.

                             The last thing I will say about this is, as you might imagine, I
                             have given some thought to whether or not a fine or jail would
                             be the appropriate remedy.

                             I decided against jail for two main reasons: Number One, Mr.
                             James, your client, Mr. Hastings needs your services. We have
                             a new trial and if I gave you five days of jail time for every time
                             I held you in contempt, we would be putting the trial off.

                             But, number two, I don’t think that it will make any difference.
                             I think the fine is sufficient. You can prove me wrong. I hope
                             you won’t, but I hope we understand each other.

                             When I rule, you obey and if you can’t, I can issue the sanctions
                             accordingly.

       James asserts that the circuit court erred because he was not afforded his constitutional

and statutory safeguards at the June 23, 2013 hearing when the court announced the contempt

citations, and “there was nothing [he] could have said,” as he would have been required to

interrupt the judge. Relying on Taylor v. Hayes, 418 U.S. 488 (1974), James argues that the

circuit court “ambushed” him and that he could not have responded. The circuit court


                                              15
                                    Cite as 2014 Ark. 305

responds that James did not contemporaneously object to the citations, but instead first

belatedly objected to the citations in his motion for new trial and to vacate contempt findings;

thus he failed to preserve a review by this court.3 The circuit court also responds that James’s

arguments are without merit.

       In addressing James’s arguments, we are guided by our law on criminal contempt and

notice, we explained in Ivy v. Keith, 351 Ark. 269, 279, 92 S.W.3d 671, 677 (2002), that

               [o]ur constitution and case law make it clear that the courts of this state have
       inherent power to punish a contemnor for contempts committed in the presence of
       the court or in disobedience of process. Ark. Const. art. 7, § 26. See also Johnson v.
       Johnson, 343 Ark. 186, 33 S.W.3d 492 (2000)]; Carle v. Burnett, 311 Ark. 477, 845
S.W.2d 7 (1993); Yarbrough v. Yarbrough, 295 Ark. 211, 748 S.W.2d 123 (1988). This
       inherent power goes beyond the statutory authority provided by § 16-10-108. There
       is no question that willful disobedience of a valid order of a court is contemptuous
       behavior. Ark. Code Ann. § 16-10-108(a)(3) (Repl. 1999). Before a person can be
       held in contempt for violating a court order, the order must be definite in its terms,
       clear as to what duties it imposes, and express in its commands. E.g., Lilly v. Earl, 299
Ark. 103, 771 S.W.2d 277 (1989). We have observed in the past that contempt is a
       matter between the judge and the litigant, and not between the two opposing litigants.
       See Hickinbotham v. Williams, 228 Ark. 46, 305 S.W.2d 841 (1957).

       In Fitzhugh, 296 Ark. 137, 140, 752 S.W.2d 275, 277 (1988), we explained the

       fundamental proposition that criminal penalties may not be imposed on an alleged
       contemner who has not been afforded the protections that the Constitution requires
       of criminal proceedings. [citing Hicks ex rel. Feiock v. Feiock, 485 U.S. 624 (1988).]
       The Due Process Clause, as applied in criminal proceedings, requires that an alleged
       contemner be notified that a charge of contempt is pending against him and be
       informed of the specific nature of that charge. Id.

       In Arkansas Department of Human Services v. R.P., 333 Ark. 516, 970 S.W.2d 225 (1998)


       3
         While recognizing the circuit court’s contemporaneous objection argument, we are
convinced by our review of the record, that any objection would have been futile as the
circuit court summarily rendered its contempt citations. See Taylor, 418 U.S. 488.


                                              16
                                   Cite as 2014 Ark. 305

we held:

      Ark. Code Ann. § 16-10-108, . . . sets forth the court’s power to punish for criminal
      contempt and provides in part that ‘the party charged shall be notified of the accusation
      and shall have a reasonable time to make his defense. Moreover, the Due Process
      Clause requires that an alleged contemnor be given notice of the charge of contempt
      pending against him and be informed of the specific nature of the charge.

Id., at 539–40, 970 at 237 (1998) (citing Fitzhugh, 296 Ark. 137, 752 S.W.2d 275).

      Further, we find persuasive the reasoning in Sacher v. United States, 343 U.S. 1, 8

(1952), where in addressing summary criminal contempt pursuant to Rule 42 of the Federal

Rules of Criminal Procedure, the United States Supreme Court explained,

      Summary punishment always, and rightly, is regarded with disfavor and, if imposed in
      passion or pettiness, brings discredit to a court as certainly as the conduct it penalizes.
      But the very practical reasons which have led every system of law to vest a contempt
      power in one who presides over judicial proceedings also are the reasons which
      account for it being made summary. Our criminal processes are adversary in nature and
      rely upon the self-interest of the litigants and counsel for full and adequate
      development of their respective cases. The nature of the proceedings presupposes, or
      at least stimulates, zeal in the opposing lawyers. But their strife can pervert as well as
      aid the judicial process unless it is supervised and controlled by a neutral judge
      representing the overriding social interest in impartial justice and with power to curb
      both adversaries. The rights and immunities of accused persons would be exposed to
      serious and obvious abuse if the trial bench did not possess and frequently exert power
      to curb prejudicial and excessive zeal of prosecutors. The interests of society in the
      preservation of courtroom control by the judges are no more to be frustrated through
      unchecked improprieties by defenders.

      In Taylor, supra, the United States Supreme Court addressed a criminal-contempt

finding when the contemptor was not allowed to respond to the court’s charges and not

afforded the necessary due-process requirements. The court explained:

      The provision of fundamental due process protections for contemnors accords with our
      historic notions of elementary fairness. While we have no desire ‘to imprison the
      discretion of judges within rigid mechanical rules,’ Offutt v. United States, 348 U.S. at
      15, we remain unpersuaded that ‘the additional time and expense possible involved .

                                              17
                                   Cite as 2014 Ark. 305

       . . will seriously handicap the effective functioning of the courts.’ Bloom v. Illinois,
       supra, 391 U.S., at 208–209. Due process cannot be measured in minutes and hours
       or dollars and cents. For the accused contemnor facing a jail sentence, his ‘liberty is
       valuable and must be seen as within the protection of the Fourteenth Amendment. Its
       termination calls for some orderly process, however informal.’ Morrissey v. Brewer, 408
U.S. 471, 482 (1972).

Taylor, 418 U.S. at 500.

       Finally, our review of Ark. Code Ann. § 16-10-108(c), the statute at issue here,

requires that we construe criminal statutes strictly, resolving any doubts in favor of the

defendant. Short v. State, 349 Ark. 492, 79 S.W.3d 313 (2002). “We construe a statute just

as it reads, giving the words their ordinary and usually accepted meaning in common

language, and if the language of the statute is plain and unambiguous, and conveys a clear and

definite meaning, there is no occasion to resort to rules of statutory interpretation.” Walden

v. State, 2014 Ark. 193, at 7–8, ___ S.W.3d ___.

       With these standards identified, we review contempt citations two through ten.

Citations two through nine were rendered four days after the violations had allegedly

occurred. The tenth and final citation was rendered one day after the violation had allegedly

occurred.

       The plain language of Ark. Code Ann. § 16-10-108(c) provides: “Contempts

committed in the immediate view and presence of the court may be punished summarily. In

other cases, the party charged shall be notified of the accusation and shall have a reasonable

time to make his or her defense.” A plain reading of this statute is that when a contumacious

act occurs within the immediate view and presence of the court it may be punished

summarily. “Summarily” is defined as “performed speedily and without ceremony; summary

                                              18
                                     Cite as 2014 Ark. 305

justice.” American Heritage Dictionary, 1733 (4th ed. 2000). “Immediate” is defined as

“without delay.” Id. at 877. However, in the case of contempt that is not announced

immediately at the time of the offense by the circuit court, the party charged shall be notified

of the accusation and shall have a reasonable time to make his or her defense. See Ark. Code

Ann. § 16-10-108(c).

       Thus, Ark. Code Ann. § 16-10-108(c) is entirely consistent with the inherent power

of the court to summarily punish contumacious conduct occurring in its presence. This

power is necessary to enforce the authority of the court and to protect the dignity of the

proceedings before it. See Codispoti v. Pennsylvania, 418 U.S. 506, 513 (1974) (“There are

recurring situations where the trial judge, to maintain order in the courtroom and the

integrity of the trial process in the face of an ‘actual obstruction of justice,’ In re McConnell,

370 U.S. 230, 236 (1962); see also In re Little, 404 U.S. 553, 555 (1972), convicts and

sentences the accused or the attorneys for either side for various acts of contempt as they

occur.”). However, when the contumacious conduct has occurred in the past, even though

it may have occurred in the presence of the court, the need to punish summarily is not

present. In those cases, criminal penalties may not be imposed on the alleged contemner who

has not been afforded the protections that the constitution requires of criminal proceedings,

including notice and a reasonable time to make his defense. See Sacher, supra.

       Here, in reviewing the record with Ark. Code Ann. § 16-10-108(c) and our case law,

the circuit court’s announcement of contempt citations two through ten did not occur

“immediately.” The plain language of the statute indicates that to summarily hold someone


                                               19
                                   Cite as 2014 Ark. 305

in contempt, the citation must be issued without delay; otherwise, the contemnor must be

given notice and reasonable opportunity to defend himself. Therefore, based on Ark. Code

Ann. § 16-10-108(c) and the constitutional safeguards previously discussed, the circuit court

was required to notify James of the accusation and provide James a reasonable time to make

his defense. Here, the record demonstrates that the circuit court erred by denying James

notice and a reasonable time to make his defense.

       Further, a careful review of the record demonstrates that James’s conduct did not

violate the circuit court’s order. “Before a person can be held in contempt for violating a

court order, the order must be definite in its terms, clear as to what duties it imposes, and

express in its commands. E.g., Lilly v. Earl, 299 Ark. 103, 771 S.W.2d 277 (1989).” Ivy, 351
Ark. at 279, 92 S.W.3d at 677 (2002). Here, the order stated in pertinent part that James was

not permitted to ask the witnesses “about the fact that they were on probation in juvenile

court . . . or specify the offenses on which the probation was based,” or “refer to any other

offenses, juvenile offenses” for the purpose of showing their character or establishing their

state of mind at the time of the occurrence. James was not precluded by the order from

inquiring as to the witnesses’ state of mind at the time of the occurrence, but rather was

prohibited from using their juvenile probationary status to establish their state of mind or

character. James cannot be held in contempt for not following what the circuit court meant

to order, but can only be held in contempt for violating the circuit court’s express commands.

Based on the record before us, we cannot say that James’s conduct violated the circuit court’s

order and therefore, substantial evidence does not support the circuit court’s finding of


                                             20
                                    Cite as 2014 Ark. 305

contempt.

       Based on our discussion, we reverse and dismiss citations two through ten, and do not

reach James’s remaining points on appeal with regard to those citations.

       Affirmed in part; reversed and dismissed in part.

       HOOFMAN, J., concurs without opinion.

       Jeff Rosenzweig, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                             21